DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, it is not clear whether two electric fields are generated or one. Further, particularly if only one field is generated, the second recitation is redundant, as the step of providing electrical current is defined as generating the electric field. If two different fields are generated, the second should be defined as “generating a second electric field”. For the purposes of examination the claim will be treated as though only one field is generated and the redundant clause of “generating an electric field” is already encompassed by the generation of the electric field cause by providing electrical current. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 5, 6, 9, 10, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab (US 2004/0230131) in view of Manwaring (US 2010/0210958)
Regarding claims 1 and 5, Kassab discloses a method for determining vessel compliance comprising the steps of: introducing at least part of an impedance device into a site within a 
Kassab discloses a number of potential electrode locations such that a field can be formed between electrodes for measurement via other electrodes, but does not specifically disclose the additional electrodes being a first external electrode and a second external electrode, each not coupled to the elongated body and positioned upon or within a mammalian body having the vessel therein. Manwaring teaches a method of performing impedance measurements to evaluate internal physiological parameters which includes both internal and external electrodes and the formation of a field between the internal and external electrodes that is used for measuring impedance of the surrounding area at the external electrode (paragraphs [0010], [0030], [0031]), where the external electrodes are not physically coupled to the internal electrodes (paragraph [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Kassab and included “separate” external electrodes to be used in conjunction with the internal electrode, with one of the external electrodes as part of a current source for the electrical field and another as part of the conductance measurement, as taught by Manwaring, in order to allow additional measurements in different areas and because Kassab's measurements are not dependent upon the source of the electrical field.Commissioner for PatentsSerial No.: 14/216,101Response Date: August 24, 2016Response to Restriction Action dated June 24, 2016Page 4
The Examiner notes that the recitation of “functionality” of an electrode is a recitation of intended use; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of 

 Regarding claim 6, Kassab further discloses calculating a wall thickness of the vessel at or near the site based on at least one of the conductance values (paragraphs [0090]-[0092]).
Regarding claims 9 and 21, Kassab discloses an impedance device for determining vessel compliance comprising: an elongated body having a distal body end (figures 1A-F), and a first electrode located along the elongated body at or near the distal body end (paragraph [0051]), the first electrode configured to obtain conductance values within a mammalian luminal organ within an electric field (paragraph [0026], [0060]); wherein when electrical current is provided to the first electrode and another electrode to generate the electric field, the first electrode is operable, in connection with two fluid injections in the vessel at or near the site which entirely displaces a local bodily fluid around the first electrode with each injection and an additional electrode, to obtain two conductance values within the electric field (paragraphs [0029], [0048], [0073]);Commissioner for PatentsSerial No.: 14/216,101Response Date: August 24, 2016Response to Restriction Action dated June 24, 2016Page 6 wherein a first vessel parameter of the site and a second vessel parameter of the cite can be calculated based upon the two conductance values and known conductivities of the fluid injections and a change in vessel parameter can be calculated based upon the calculated first vessel parameter and the calculated second vessel parameter (paragraphs [0087]-[0094]), and wherein a vessel compliance can be calculated based upon a relationship between the change in vessel parameter and a change in pressure during a cardiac cycle 
Kassab discloses a number of potential electrode locations such that a field can be formed between electrodes for measurement, but does not specifically disclose the additional electrodes being a first external electrode and a second external electrode, each not coupled to the elongated body and positioned upon or within a mammalian body having the vessel therein. Manwaring teaches a system for performing impedance measurements to evaluate internal physiological parameters which includes both internal and external electrodes and the formation of a field between the internal and external electrodes that is used for measuring impedance of the surrounding area using a separate “detection” electrode (paragraphs [0010], [0030], [0031]; claim 3), where the external electrodes are not coupled to the internal electrodes (paragraph [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kassab and included “separate” external electrodes to be used in conjunction with the internal electrode, with one of the external electrodes as part of a current source for the electrical field and another as part of the conductance measurement, as taught by Manwaring, in order to allow additional measurements in different areas and because Kassab's measurements are not dependent upon the source of the electrical field. 


Regarding claim 10, Kassab further discloses the device being part of a system which further comprises an injection source for injecting one or more solutions through the impedance device to a target site; a current source for providing current to the impedance device; and a data acquisition and processing system that receives conductance data from the impedance device (paragraph [0026]). Manwaring, in order to function, includes the presence of the external electrode. 
Regarding claim 20, Kassab further discloses a second electrode and a third electrode each positioned along the elongated body, the second electrode and the third electrode configured to detect the electric field (figure 1F).
Regarding claim 22, Kassab further discloses calculating a wall thickness of the vessel at or near the site based on at least one of the conductance values (paragraphs [0090]-[0092]).
Regarding claim 23, Kassab further discloses calculating a vessel tension, stress, strain, or shear wall stress of the vessel near the site (paragraph [0094]).

Claims 2-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab and Manwaring, as applied above, and further in view of Kassab’029 (US 2009/0204029).
Regarding claims 2-4, Kassab, as modified, does not disclose how to interpret the calculated compliance values. Kassab'029 teaches evaluating vessel compliance (entire document), including determining the extent of vessel disease based upon the calculated vessel compliance (paragraph [0025]), wherein the extent of vessel disease is determined to be relatively low if the calculated vessel compliance is relatively high, and wherein the extent of vessel disease is determined to be relatively high if the calculated vessel compliance is relatively low (paragraph [0025]), and wherein the vessel disease is selected from the group consisting of atherosclerosis, vessel calcification, degenerative calcific disease, congenital heart disease, rheumatic disease, and coronary artery disease (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Kassab, as modified, and evaluated the patient’s extent of vessel disease based on the calculated compliance, as taught by Kassab’029, in order to obtain useful information from the calculations. 
Regarding claim 7, Kassab does not disclose additionally computing an index of compliance. Kassab'029 further teaches calculating an index of compliance based in part upon a difference between the first vessel parameter and the second vessel parameter divided by the first vessel parameter (paragraph [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Kassab, as modified, and also . 

Claims 11, 13, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab and Manwaring, as applied above, and further in view of Kassab’355 (US 2010/0010355).
Regarding claim 11, Kassab discloses electrodes that excite and detect, but does not explicitly disclose the first electrode operating as both an excitation electrode and a detection electrode. Kassab’355 teaches that a single electrode can perform both functions of excitation and detection in an impedance device (paragraph [0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kassab with the first electrode operating as both an excitation electrode and a detection electrode, as taught by Kassab'355, in order to minimize the number of electrodes on the body of the device. 
Regarding claim 13, Kassab further discloses that the first electrode is configured to detect the electric field generated (paragraph [0060]).
Regarding claims 14 and 16, Kassab further discloses a second electrode positioned along the elongated body and thus in the vessel (figure 1F), wherein the second electrode is configured to detect the electric field (paragraph [0060]); Manwaring’s device can include additional external electrodes (paragraph [0031]). 
Regarding claim 17, Kassab further discloses that a known distance between the first electrode and the second electrode is between 0.5mm and 1mm, inclusive (paragraph [0055]).
.

Response to Arguments
Applicant's arguments filed 11 August 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding generation of an electric field dismiss any teachings of Kassab and focus on Manwaring, though Kassab clearly discloses generating an electric field between electrodes and merely does not set forth doing so across a skin barrier. Applicant argues that Manwaring does not teach that a first external electrode is used with the internal electrode for generation of the field and a second external electrode is used with the internal electrode for measuring conductance because Manwaring’s teachings set forth than generation of a field and measurement of conductance can involve the plurality of electrodes and does not label one electrode as being used for a field and another as being used for measurement; the Examiner notes that the claimed invention does not limit the operations performed by the electrodes. Nothing in the claims precludes more than just the first external electrode from being involved in generating the electric field, nor does anything in the claims preclude more than just the second external electrode from performing measurement of conductance. Still further, the invention as disclosed also has a plurality of electrodes in operation at each location, and merely happens to be using the signals originating from these particular selected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791